Case 7:19-cv-08403-VB Document 17-4 Filed 11/15/19 Page 1 of 6

EXHIBIT “D”
Case 7:19-cv-08403-VB Document 17-4 Filed 11/15/19 Page 2 of 6

jf

Financial Institution Services Division
Attn: Eric Wullenweber

th —
20 Ea Se GREAT4MERICAN.

Cincinnati, Ohio 45202-3803
INSURANCE COMPANIES

April 11, 2019

Rushmore Loan Management Services LLC

Attn: Loss Draft Dept **via e-mail only**

PO Box 2429 **RLM_ LossDratt@swhe.com**
Scottsbluff, NE 69363

RE: Claim Number:

Insured: Rushmore Loan Management Services LLC
Loss Location: 115 Melanie Way, Hyde Park, NY 12538
Date of Discovery: January 27, 2019

Policy Number:

Amount of Insurance: $226,586.00

Deductible: $2,500.00

Payment: See Tables

Dear Loss Draft:

Great American E&S Insurance Company (“Great American”) insures Rushmore Loan
Management Services LLC, under Commercial Property Insurance Policy 1231058 with an
effective date of December 1, 2016, until December I, 2019. A Notice of Insurance was issued
for the above referenced loss location with an effective date of May 18, 2018, until May 18, 2019.
Our office received notice of the above referenced claim from you on January 30, 2019. The loss
report noted: “Detached garage completely destroyed”.

Tab Mak with Choice Field Services was assigned and completed an inspection of the loss
location on February 8, 2019. Mr. Mak’s inspection documented fire damage to the detached
garage. The fire report states a car’s gas tank had holes in it due to rust, and the vapors from
the tank apparently reached the wood stove and ignited. Attached is the estimate and inspection
photos.

There are two structures at 115 Melanie Way held as collateral on the loan. Please refer to the
POLICY CHANGES NO. I (IL 12 01 11 85) which states in whole or in part, as follows:

D. Designated Premises

A “designated premises” means a single location reported on the Reporting Schedule. In
the event of multiple locations declared under a single Amount of Insurance, the total
Amount of Insurance will be prorated between locations based upon the Actual Cash
Value that each location bears to the Actual Cash Value of all locations. In the event of
multiple buildings at a single “designated premises” declared under a single Amount of
Case 7:19-cv-08403-VB Document 17-4 Filed 11/15/19 Page 3 of 6

Rushmore

April 11, 2019
Page 2

Insurance, each building on each may be separately declared for an Amount of
Insurance. Otherwise, the total Amount of Insurance will be prorated between buildings
based upon the Actual Cash Value that each building bears to the Actual Cash Value of
all locations. In the event that the value or unpaid principal balance of any location
exceeds the Maximum Limit of Insurance under the policy, such location will be deemed
ineligible for coverage under our policy.

Mr. Mak determined the Actual Cash Value of the main house to be $39,367.62 and the detached
garage to be $122,390.17, for a total Actual Cash Value of $161,757.79. Please find attached
copies of the valuations. We have determined the prorated Amount of Insurance available for the
detached garage is 75.66%, calculated as follows. The table below documents the AOI
apportionment as well as the breakdown for the damage.

 

 

 

 

 

 

 

Apportionment Table

AOI $226,586.00 ITV Percentage | Apportioned AOI
ITV Garage | $122,390.17 __| 75.66% $171,440.89

ITV Dwelling | $39,367.62 24.34% $55,145.11

ITV Totals $161,757.79 100.00% $226,586.00

 

 

 

 

Mr. Mak completed a Replacement Cost estimate of $187,062.02 for the damage to the garage,
which exceeds the apportioned Amount of Insurance for the structure. The Actual Cash Value of
the damage is $154,377.02.

Please refer to the BUILDING AND PERSONAL PROPERTY COVERAGE FORM (CP 00 10
I@ 12) portion of your policy, which states, in whole or in part, as follows:

D. Deductible

Jn any one occurrence of loss or damage (hereinafter referred to as loss), we will
first reduce the amount of loss if required by the Coinsurance Condition or the
Agreed Value Optional Coverage. If the adjusted amount of loss is less than or
equal to the Deductible, we will not pay for that loss. If the adjusted amount of
loss exceeds the Deductible, we will then subtract the Deductible from the
adjusted amount of loss, and will pay the resulting amount or the Limit of
Insurance, whichever is less.

E. Loss Conditions
4, Loss Payment

a. In the event of loss or damage covered by this Coverage Form, at our
option, we will either:

(D Pay the value of lost or damaged property;

(2) Pay the cost of repairing or replacing the lost or damaged
property, subject to b. below;

(3) Take all or any part of the property at an agreed or appraised
value; or
Case 7:19-cv-08403-VB Document 17-4 Filed 11/15/19 Page 4 of 6

Rushmore

April 11, 2019
Page 3

d,

(4) Repair, rebuild or replace the property with other property of
like kind and quality, subject to b. below.

We will determine the value of lost or damaged property, or the cost of

its repair or replacement, in accordance with the applicable terms of the
Valuation Condition in this Coverage Form or any applicable provision
which amends or supersedes the Valuation Condition.

We will give notice of our intentions within 30 days after we receive the
sworn proof of loss.

We will not pay you more than your financial interest in the Covered
Property.

We may adjust losses with the owners of lost or damaged property if
other than you. If we pay the owners, such payments will satisfy your
claims against us for the owners' property. We will not pay the owners
more than their financial interest in the Covered Property.

We may elect to defend you against suits arising from claims of owners
of property. We will do this at our expense.

We will pay for covered loss or damage within 30 days after we receive
the sworn proof of loss, if you have complied with all of the terms of this
Coverage Part and:

(D) We have reached agreement with you on the amount of loss; or
(2) An appraisal award has been made.

G. Optional Coverages

Jf shown as applicable in the Declarations, the following Optional Coverages apply
separately to each item.

3. Replacement Cost

a.

b

Replacement Cost (without deduction for depreciation) replaces Actual
Cash Value in the Valuation Loss Condition of this Coverage Form.
This Optional Coverage does not apply to:

() Personal property of others;

(2) Contents of a residence;

(3) Works of art, antiques or rare articles, including etchings,
pictures, statuary, marbles, bronzes, porcelains and bric-a-
brac; or

(4) "Stock," unless the Including "Stock" option is shown in the

Declarations.
Case 7:19-cv-08403-VB Document 17-4 Filed 11/15/19 Page 5 of 6

Rushmore

April 11, 2019
Page 4

Under the terms of this Replacement Cost Optional Coverage, tenants’
improvements and betterments are not considered to be the personal

property of others.

c. You may make a claim for loss or damage covered by this insurance on
an actual cash value basis instead of on a replacement cost basis. In
the event you elect to have loss or damage settled on an actual cash
value basis, you may still make a claim for the additional coverage this
Optional Coverage provides if you notify us of your intent to do so
within 180 days after the loss or damage.

a. We will not pay on a replacement cost basis for any loss or damage:

(1) Until the lost or damaged property is actually repaired or
replaced; and

(2) Unless the repairs or replacement are made as soon as
reasonably possible ajter the loss or damage

Please also refer to the DECLARATIONS PAGE (CP DS 00 10 00) portion of your policy,
which states, in whole or in part, as follows:

DEDUCTIBLE: (any One Occurrence each Described Premises unless indicated otherwise)
Building and Personal Property - all covered perils except below: — § 2,500

Per the above referenced policy conditions, we are issuing a payment in the amount of
$151,877.01, which is represented by the Actual Cash Value of the damage - $154,377.02 - less
your $2,500.00 deductible.

As noted above, the Policy allows Rushmore to request the difference between the Replacement
Cost Value and the Actual Cash Value of the damage if and when the repair or replacement of the
damaged property is actually completed. If Rushmore wants to make a claim on a Replacement
Cost basis, the Policy requires you to notify us of your intent to do so within 180 days after the
loss or damage. Upon receipt of photographs of the completed repairs and copies of receipts or
invoices for materials and labor, we will issue a supplemental payment for the damage in an
amount not to exceed $17,063.87, which represents the apportioned Amount of Insurance
difference. However, this supplemental payment will not be made if the actual Replacement Cost
for the repairs to damage does not exceed $154,377.02.

Finally, please refer to the CAUSES OF LOSS - SPECIAL FORM (CP 10 30 10 12) portion of
your policy, which states, in whole or in part, as follows:

B. Exclusions

2. We will not pay for loss or damage caused by or resulting from any of
the following:

Mm. Neglect of an insured to use all reasonable means to save and
preserve property from further damage at and after the time of
loss.
Case 7:19-cv-08403-VB Document 17-4 Filed 11/15/19 Page 6 of 6

Rushmore

April 11, 2019
Page 5

Failure to mitigate the damage may jeopardize payment for any future covered losses that may
result from this occurrence.

By stating our coverage position, Great American in no way intends to waive or be estopped in
regard to any other basis which may or may not be presently apparent If you obtain any
information, whether or not requested herein, which may be pertinent to our investigation, we ask
that you forward it to us immediately for our review and consideration.

Please contact me with any questions. I can be reached at 877-429-3826, extension 17024 or via
e-mail at ewullenweber@vaig.com.

Sincerely,

Lx, LAMA_

Eric Wullenweber
Claim Specialist

ce: Agent (19143120)
